Exhibit 10.1

DISCOVER FINANCIAL SERVICES

AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN

2015 SPECIAL AWARD CERTIFICATE FOR

RESTRICTED STOCK UNITS

 

I



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.   

Restricted Stock Units Generally.

     3    2.   

Vesting Schedule and Conversion.

     3    3.   

Special Provisions for Certain “Specified Employees”.

     4    4.   

Dividend Equivalent Payments.

     4    5.   

Death; Disability;.

     4    6.   

Involuntary Termination.

     5    7.   

Change in Control.

     5    8.   

Termination of Employment.

     5    9.   

Forfeiture/Cancellation/Clawback of RSU Awards Under Certain Circumstances.

     6    10.   

Tax and Other Withholding Obligations.

     8    11.   

Satisfaction of Obligations.

     8    12.   

Nontransferability.

     8    13.   

Designation of a Beneficiary.

     9    14.   

Ownership and Possession.

     9    15.   

Securities Law Matters.

     9    16.   

Compliance with Laws and Regulations.

     9    17.   

No Entitlements.

     10    18.   

Consents Under Local Law.

     10    19.   

Award Modification.

     10    20.   

Severability.

     11    21.   

Successors.

     11    22.   

Governing Law.

     11    23.   

Section 409A.

     11    24.   

Defined Terms.

     12   

 

1



--------------------------------------------------------------------------------

DISCOVER FINANCIAL SERVICES

AMENDED AND RESTATED 2014 OMNIBUS INCENTIVE PLAN

2015 SPECIAL AWARD CERTIFICATE FOR RESTRICTED STOCK UNITS

Discover has awarded to you restricted stock units (“RSUs”) as part of your
discretionary long-term incentive compensation for services provided to the
Company, from the Date of the Award through the Scheduled Vesting Date, as
provided in this Award Certificate. This Award Certificate sets forth the
general terms and conditions of your restricted stock unit award (your “RSU
Award”). Capitalized terms used in this Award Certificate that are not defined
in the text have the meanings set forth in Section 25 below.

The number of RSUs in your RSU Award has been communicated to you separately. If
you are employed outside the United States, you will also receive an
“International Supplement” that contains supplemental terms and conditions for
your RSU Award. This Award Certificate should be read in conjunction with the
International Supplement, if applicable, in order for you to understand the
terms and conditions of your RSU Award.

Your RSU Award is made pursuant to the Plan. References to “restricted stock
units” or “RSUs” in this Award Certificate mean only those RSUs included in your
RSU Award, and the terms and conditions herein apply only to such RSU Award. If
you receive any other award under the Plan or another equity compensation plan,
it will be governed by the terms and conditions of the applicable award
documentation, which may be different from those herein.

The purpose of the RSU Award is, among other things, to align your interests
with the interests of Discover and its stockholders and to reward you for your
continued Employment with the Company in the future and your compliance with the
Company’s policies (including, without limitation, the Company’s risk policies
and Code of Conduct), to protect the Company’s interests in non-public,
confidential and/or proprietary information, products, trade secrets, customer
relationships, and other legitimate business interests, and to ensure an orderly
transition of responsibilities. In view of these purposes, you will earn RSUs
included in your RSU Award only if you (1) remain in continuous Employment
through the applicable Scheduled Vesting Date (subject to limited exceptions set
forth herein), (2) are not found to be subject to the forfeiture, cancellation,
or clawback provisions set forth in Section 9 below, and (3) satisfy obligations
you owe to the Company as set forth in Section 11 below. As the Company deems
appropriate and in its sole discretion, the Company will require you to provide
a written certification or other evidence, from time to time, to confirm that
none of the circumstances described in Section 9 below exist or have occurred,
including upon a termination of Employment and/or during a specified period of
time prior to the applicable Scheduled Vesting Date. If you fail to timely
provide any required certification or other evidence, the Company will cancel
your RSU Award. It is your responsibility to provide the Human Resources
Department with your up-to-date contact information.

 

1. Restricted Stock Units Generally.

Each of your RSUs corresponds to one share of Discover common stock. A RSU
constitutes an unsecured promise by Discover to pay you one share of Discover
common stock on the conversion date for the RSU. As the holder of RSUs, you have
only the rights of a general unsecured creditor of Discover. You will not be a
stockholder with respect to the shares of Discover common stock underlying your
RSUs unless and until your RSUs convert to shares of Discover common stock.

 

2



--------------------------------------------------------------------------------

2. Vesting Schedule and Conversion.

(a) Vesting Schedule. Your RSUs will vest according to the Scheduled Vesting
Date set forth in Appendix A. Except as otherwise provided in this Award
Certificate, each portion of your RSUs will vest only if you continue to provide
future services to the Company by remaining in continuous Employment through the
applicable Scheduled Vesting Date. The special vesting terms set forth in
Sections 5, 6 and 7 of this Award Certificate apply (1) if your Employment
terminates by reason of your death or Disability, (2) if the Company terminates
your Employment in an involuntary termination under the circumstances described
in Section 6, or (3) upon a Change in Control. Vested RSUs are subject to the
tax withholding provisions set forth in Section 10 of this Award Certificate.

(b) Conversion.

(1) Except as otherwise provided in this Award Certificate, each of your vested
RSUs will convert to one share of Discover common stock on the applicable
Scheduled Vesting Date. The special conversion provisions set forth in Sections
5, 6 and 7 of this Award Certificate apply (i) if your Employment terminates by
reason of your death or Disability, (ii) if the Company terminates your
Employment in an involuntary termination under the circumstances described in
Section 6, or (iii) upon a Change in Control.

(2) Shares of Discover common stock to which you are entitled upon conversion of
RSUs under any provision of this Award Certificate shall be delivered as soon as
administratively practicable thereafter and shall not be subject to any transfer
restrictions, other than those that may arise under the securities laws or the
Company’s policies, including, without limitation, its stock ownership
guidelines and/or Section 11 below, but will be subject to forfeiture,
cancellation or clawback as set forth in Section 9 below.

(c) Accelerated Conversion. The Committee, in its sole discretion, may determine
that any RSUs may be converted to shares of Discover common stock prior to the
Scheduled Vesting Date subject to compliance with all Legal Requirements. In
such case, the Committee may determine in its sole discretion that the shares
may not be transferable and may remain subject to applicable vesting,
forfeiture, cancellation, clawback and withholding provisions.

(d) Rule of Construction for Timing of Conversion. Whenever this Award
Certificate provides for your RSUs to convert to shares of Discover common stock
on the Scheduled Vesting Date or upon a different specified event or date, such
conversion will be considered to have been timely made, and neither you nor any
of your beneficiaries or your

 

3



--------------------------------------------------------------------------------

estate shall have any claim against the Company for damages based on a delay in
conversion of your RSUs (or delivery of shares of Discover common stock
following conversion), and the Company shall have no liability to you (or to any
of your beneficiaries or your estate) in respect of any such delay, as long as
conversion is made by December 31 of the year in which occurs the Scheduled
Vesting Date or such other specified event or date or, if later, by the 15th day
of the third calendar month following such specified event or date. Similarly,
neither you nor any of your beneficiaries or your estate shall have any claim
against the Company for damages, and the Company shall have no liability to you
(or to any of your beneficiaries or your estate), based on any acceleration of
the conversion of your RSUs pursuant to Section 2(c), as applicable.

 

3. Special Provisions for Certain “Specified Employees”.

Notwithstanding the other provisions of this Award Certificate, to the extent
necessary to comply with Section 409A of the Internal Revenue Code, if Discover
reasonably considers you to be one of its “specified employees” as defined in
Section 409A of the Internal Revenue Code at the time of the termination of your
Employment, any RSUs to which you are entitled under this Award Certificate that
constitute a deferred compensation arrangement under Section 409A of the
Internal Revenue Code and that are payable upon termination of your Employment
will not convert to Discover common stock until the date that is six months
after the termination of your Employment (or the date of your death, if such
event occurs earlier).

 

4. Dividend Equivalent Payments.

Until your RSUs convert to shares of Discover common stock, if Discover pays a
regular or ordinary cash dividend on its common stock, you will be paid a
dividend equivalent for your vested and unvested RSUs. The decision to pay a
dividend and, if so, the amount of any such dividend, is determined by Discover
in its sole discretion. No dividend equivalents will be paid to you on any
canceled RSUs. Discover will decide on the form of payment and may pay dividend
equivalents in shares of Discover common stock, in cash or in a combination
thereof. Discover will pay the dividend equivalents as soon as administratively
practicable after Discover pays the corresponding dividend on its common stock.
Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations, as summarized in Section 10.

 

5. Death; Disability.

The following special vesting and payment terms apply to your RSUs:

(a) Death. If your Employment terminates due to your death, all unvested RSUs
subject to this Award Certificate will vest on the date your Employment
terminates. On that date, your RSUs will convert to shares of Discover common
stock and be delivered to the beneficiary you have designated pursuant to
Section 13 or the legal representative of your estate, as applicable, as soon as
administratively practicable after Discover receives appropriate notice of your
death. After your death, the cancellation provisions set forth in Section 9(a)
will no longer apply.

(b) Disability. If your Employment terminates due to Disability, all unvested
RSUs subject to this Award Certificate will vest on the date your Employment
terminates. On that date, your RSUs will convert to shares of Discover common
stock and be delivered to you, subject to Section 3 above, as soon as
administratively practicable thereafter.

 

4



--------------------------------------------------------------------------------

6. Involuntary Termination.

If the Company terminates your Employment other than for Cause, your unvested
RSUs will vest on the date your Employment terminates, provided that you sign
(and do not revoke) an agreement and release of claims satisfactory to the
Company within 60 days following termination of your Employment. Upon the
Company’s acceptance of your fully and timely executed agreement and release of
claims, your RSUs will convert to shares of Discover common stock and be
delivered to you on the 60th day following your termination of Employment,
subject to Section 3 above.

 

7. Change in Control.

(a) Termination in Connection with Change in Control. If the Company terminates
your Employment other than for Cause, or if you terminate your Employment for
Good Reason, within six months prior to or within 24 months after a Change in
Control, all your RSUs will immediately vest and convert to shares of Discover
common stock on the later of the date of a Change in Control and the date of
your termination following a Change in Control, as applicable and be delivered
as soon as administratively practicable thereafter.

(b) Stock Consideration. In the event of a Change in Control which results from
a transaction pursuant to which the shareholders of Discover receive shares of
common stock of an acquiring entity that are registered under Section 12 of the
Exchange Act (as defined in Section 24(c)(1)), unless otherwise determined by
the Committee, in its sole discretion prior to such Change in Control, there
shall be substituted for each share of Discover common stock subject to this
certificate the number and class of shares of common stock of the acquiring
entity into which each outstanding share of Discover common stock shall be
converted pursuant to such Change in Control transactions, and this Award
Certificate shall otherwise continue in effect.

(c) Non-stock Consideration. In the event of a Change in Control which results
from a transaction pursuant to which the shareholders of Discover receive
consideration other than shares of common stock of the Acquirer that are
registered under Section 12 of the Exchange Act, the value of the RSUs hereunder
shall, unless otherwise determined by the Committee, in its sole discretion
prior to such Change in Control, be converted into a right to receive the cash
or other consideration received by the shareholders of Discover in such
transaction, and this Award Certificate shall otherwise continue in effect.

 

8. Termination of Employment.

(a) Cancellation of Unvested RSU Awards. Your unvested RSUs will be canceled if
your Employment terminates for any reason other than under the circumstances set
forth in this Award Certificate for death and Disability described in Section 5,
for an involuntary termination by the Company described in Section 6, or in
connection with a Change in Control as provided in Section 7.

 

5



--------------------------------------------------------------------------------

(b) General Treatment of Vested RSU Awards. Except as otherwise provided in this
Award Certificate, your vested RSUs will convert to shares of Discover common
stock on the applicable Scheduled Vesting Date. The tax and other withholding
provisions as set forth in Section 10 of this Award Certificate will continue to
apply until the date the shares of Discover common stock are delivered.

 

9. Forfeiture/Cancellation/Clawback of RSU Awards Under Certain Circumstances.

The forfeiture, cancellation and/or clawback circumstances and events set forth
in this Section 9 are designed, among other things, to incentivize compliance
with the Company’s policies (including, without limitation, the Company’s risk
policies and Code of Conduct), to protect the Company’s interests in non-public,
confidential and/or proprietary information, products, trade secrets, customer
relationships, and other legitimate business interests, and to ensure an orderly
transition of responsibilities. This Section 9 shall apply notwithstanding any
other terms of this Award Certificate (except where sections in this Award
Certificate specifically provide that the circumstances set forth in this
Section 9 no longer apply).

(a) Breach of Restrictive Covenants. Notwithstanding your satisfaction of the
vesting conditions of this Award Certificate, RSUs are not earned until the
applicable Scheduled Vesting Date and, unless prohibited by applicable law, will
be canceled prior to the applicable Scheduled Vesting Date in any of the
circumstances set forth below. Although you will become the beneficial owner of
shares of Discover common stock following conversion of your RSUs, the Company
may, upon notice, issue a transfer restriction with respect to your shares of
Discover common stock following conversion of your RSUs pending any
investigation or other review that impacts the determination as to whether the
RSUs are cancellable under the circumstances set forth below. The shares of
Discover common stock underlying such RSUs shall be forfeited in the event the
Company determines that the RSUs were cancellable under the circumstances set
forth below. Notwithstanding any provision of this Award Certificate to the
contrary, in the event that at any time prior to one year after the termination
of your Employment or service with the Company, you (i) engage, in Competitive
Activity; (ii) engage in Wrongful Solicitation or (iii) breach your obligations
to the Company under a confidentiality, intellectual property or other
restrictive covenant, you shall be required to:

(1) pay to the Company an amount in cash equal to the value of the RSUs that
vested and converted to shares of Discover common stock net of taxes on or
after, or within one year prior to, your termination of Employment, which value
shall be determined using a valuation methodology established by the Company as
of the date your RSUs converted, were scheduled to convert, or otherwise became
taxable, as applicable; or

(2) transfer to the Company a number of shares of Discover common stock equal to
the number of the RSUs that vested and converted to shares of Discover common
stock net of taxes on or after, or within one year prior to, your termination of
Employment.

(b) Clawback. In the event and to the extent the Committee reasonably determines
that the performance considered by the Committee, and on the basis of which the

 

6



--------------------------------------------------------------------------------

amount of RSUs were granted, was based on Discover’s material noncompliance with
any financial reporting requirement under the securities laws which requires
Discover to file a restatement of its financial statements within three years of
the Date of the Award, you will be required to comply with paragraphs (1) and
(2) (as applicable) below to repay to the Company an amount equal to the number
of RSUs which were granted hereunder less the number of RSUs that would have
been granted had your RSUs been granted based on compliance with any such
financial reporting requirement under the securities laws (such number of RSUs,
the “Clawback RSUs,” to be determined in each case by the Committee in its sole
discretion and before satisfaction of tax or other withholding obligations
pursuant to Section 10):

(1) You shall forfeit a number of RSUs hereunder equal to the Clawback RSUs. In
the event such forfeited RSUs are less than the Clawback RSUs, then you shall
comply with the following paragraph (2).

(2) You shall transfer to the Company the shares of Discover common stock which
resulted from the conversion of the RSUs hereunder net of taxes or their
equivalent dollar value such that the forfeited RSUs under paragraph (1) above
plus the shares of Discover common stock or monies (excluding the impact of
taxes) transferred under this paragraph (2) equals the value of the Clawback
RSUs. The value of the Clawback RSUs shall be determined using a valuation
methodology established by the Company, of Discover common stock on the date
your RSUs converted, were scheduled to convert, or otherwise became taxable, as
applicable.

(c) Risk Review. No RSUs will convert to shares of Discover common stock until
the Chief Human Resources Officer receives confirmation from the Chief Risk
Officer that a review has been completed by the Chief Risk Officer to determine
whether you engaged in any willful or reckless violation of the Company’s risk
policies. If the Chief Risk Officer finds any such violation or breach, then the
Company may determine that all or a portion of your RSUs will be forfeited.
Additionally, if you are a Covered Employee, the Chief Risk Officer will conduct
Company and/or Business Unit risk reviews as well as evaluate your individual
risk goals. Based on this assessment, the Company may determine that all or a
portion of your RSUs will be forfeited.

(d) Authorization. You authorize the Company to deduct any amount or amounts
owed by you pursuant to this Section 9 from any amounts payable by or on behalf
of the Company to you, including, without limitation, any amount payable to you
as salary, wages, vacation pay, bonus, severance, change in control severance or
the settlement of any stock-based award. This right of offset shall not be an
exclusive remedy and the Company’s election not to exercise this right of offset
with respect to any amount payable to you shall not constitute a waiver of this
right of offset with respect to any other amount payable to you or any other
remedy.

 

10. Tax and Other Withholding Obligations.

Subject to rules and procedures established by Discover, you may be eligible to
elect to satisfy the tax or other withholding obligations arising upon
conversion of your RSUs or upon any taxable event by having Discover withhold
shares of Discover common stock or by

 

7



--------------------------------------------------------------------------------

tendering shares of Discover common stock, in each case in an amount sufficient
to satisfy the tax or other withholding obligations. Shares of Discover common
stock withheld or tendered will be valued using the fair market value of
Discover common stock on the date the shares of Discover common stock are
scheduled to convert, or otherwise become taxable, as applicable, using a
valuation methodology established by Discover. In order to comply with
applicable accounting standards or the Company’s policies in effect from time to
time, Discover may limit the amount of shares of Discover common stock that you
may have withheld or that you may tender.

 

11. Satisfaction of Obligations.

Notwithstanding any other provision of this Award Certificate, Discover may, in
its sole discretion, take various actions affecting your RSUs in order to
collect amounts sufficient to satisfy any obligation that you owe to the Company
and any tax or other withholding obligations. Discover’s determination of the
amount that you owe the Company shall be conclusive. The fair market value of
Discover common stock for purposes of the following provisions shall be
determined using a valuation methodology established by Discover. The actions
that may be taken by Discover pursuant to this Section 11 include, but are not
limited to, the following:

(a) Withholding of Shares of Discover Common Stock. Upon conversion of RSUs,
including any accelerated conversion pursuant to Sections 5, 6, or 7 above, or,
if later, upon delivery of the shares of Discover common stock, Discover may
withhold a number of shares of Discover common stock sufficient to satisfy any
obligation that you owe to the Company and any tax or other withholding
obligations whether national, federal, state or local tax withholding
obligations including any social insurance contributions or employment tax
obligation. The Company shall determine the number of shares of Discover common
stock to be withheld by dividing the dollar value of your obligation to the
Company and any tax or other withholding obligations by the fair market value of
Discover common stock on the date the shares of Discover common stock are
scheduled to convert, or otherwise become taxable, as applicable. To the extent
that the Company retains any shares of Discover common stock or reduces the
number of RSUs to cover the withholding obligations, it will do so at the
minimum statutory rate. Should the Company withhold in excess of the actual tax
withholding obligation, the Company will refund the excess amount to you within
a reasonable period and without any interest.

(b) Netting of Accelerated RSUs. In order to satisfy any taxes due upon an event
which is earlier than conversion, Discover may accelerate the vesting and
conversion of a portion of your unvested RSUs. The Company shall determine the
number of RSUs to be accelerated and converted by dividing the dollar value of
your tax obligations upon such event by the fair market value of Discover common
stock on the date of accelerated conversion. Accelerated and converted RSUs
shall not exceed the value of taxes due upon such event and the resulting shares
of Discover common stock will be withheld by Discover.

(c) Withholding of Other Compensation. Discover may withhold the payment of
dividend equivalents on your RSUs or any other compensation or payments due from
Discover to ensure satisfaction of any obligation that you owe the Company or
any tax or other withholding obligations or Discover may permit you to satisfy
such tax or other withholding obligation by paying such obligation in
immediately available funds.

 

8



--------------------------------------------------------------------------------

(d) Mobile Employees. You are liable and responsible for all taxes and social
insurance contributions owed in connection with the Award, regardless of any
action the Company takes with respect to any tax withholding obligations that
arise in connection with the Award. The Company does not make any representation
or undertaking regarding the tax treatment or the treatment of any tax
withholding in connection with the grant, vesting or payment of the Award. The
Company does not commit and is under no obligation to structure the Award to
reduce or eliminate your tax liability. Further, you may be subject to
individual income taxation (and possibly social security or other applicable
personal or payroll taxes) in each jurisdiction where you have performed
services for the Company between the Award Date and the Vesting Date. Taxes for
which you are liable, if applicable, may be withheld and deposited by the
Company in each jurisdiction in which you have performed services regardless of
your status as a resident or non-resident in one or more of the jurisdictions
that have a right to impose taxation. You agree that you will comply with all
United States and foreign individual income tax return filing obligations that
may be imposed with respect to the Award.

 

12. Nontransferability.

You may not sell, pledge, hypothecate, assign or otherwise transfer your RSUs,
other than as provided in Section 13 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution. This prohibition includes any assignment or other
transfer that purports to occur by operation of law or otherwise. During your
lifetime, payments relating to the RSUs will be made only to you.

 

13. Designation of a Beneficiary.

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares of Discover common stock to be paid under this Award
Certificate in the event of your death. To make a beneficiary designation, you
must complete and file the form attached hereto as Appendix B with the Human
Resources Department. Any shares of Discover common stock that become payable
upon your death, and as to which a designation of beneficiary is not in effect,
will be distributed to your estate. If you previously filed a designation of
beneficiary form for your equity awards with the Human Resources Department,
such form will also apply to the RSUs granted pursuant to this RSU Award. You
may replace or revoke your beneficiary designation at any time. If there is any
question as to the legal right of any beneficiary to receive shares of Discover
common stock under this RSU Award, Discover may determine in its sole discretion
to deliver the shares in question to your estate. Discover’s determination shall
be binding and conclusive on all persons and it will have no further liability
to anyone with respect to such shares.

 

14. Ownership and Possession.

(a) Generally. Generally, you will not have any rights as a stockholder in the
shares of Discover common stock corresponding to your RSUs prior to conversion
of your RSUs. Prior to conversion of your RSUs, however, you will receive
dividend equivalent payments, as set forth in Section 4 of this Award
Certificate. To the extent necessary

 

9



--------------------------------------------------------------------------------

or advisable to comply with Section 409A of the Internal Revenue Code, with
respect to any provision of this Award Certificate that provides for vested RSUs
to convert to shares of Discover common stock on or as soon as administratively
practicable after a specified event or date, such conversion will be made by the
later of the end of the calendar year in which the specified event or date
occurs or the 15th day of the third calendar month following the specified event
or date.

(b) Following Conversion. Subject to the terms and conditions of this Award
Certificate, following conversion of your RSUs you will be the beneficial owner
of the net shares of Discover common stock issued to you, and you will be
entitled to all rights of ownership, including voting rights and the right to
receive cash or stock dividends or other distributions paid on such shares.

 

15. Securities Law Matters.

Shares of Discover common stock issued upon conversion of your RSUs may be
subject to restrictions on transfer by virtue of the Securities Act of 1933, as
amended. Discover may advise the transfer agent to place a stop order against
such shares if it determines that such an order is necessary or advisable.
Because Discover common stock will only be maintained in book-entry form, you
will not receive a stock certificate representing your interest in such shares.

 

16. Compliance with Laws and Regulations.

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares of Discover common stock issued upon conversion of your
RSUs (whether directly or indirectly, whether or not for value, and whether or
not voluntary) must be made in compliance with any applicable constitution,
rule, regulation, or policy of any of the exchanges or associations or other
institutions with which the Company or a Related Employer has membership or
other privileges, and any applicable law, or applicable rule or regulation of
any governmental agency, self-regulatory organization or state or federal
regulatory body.

 

17. No Entitlements.

(a) No Right to Continued Employment. This RSU Award is not an employment
agreement, and nothing in this Award Certificate, the International Supplement,
if applicable, or the Plan shall alter your status as an “at-will” employee of
the Company or your Employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the Plan shall be
construed as guaranteeing your Employment by the Company or a Related Employer,
or as giving you any right to continue in the employ of the Company or a Related
Employer, during any period (including without limitation the period between the
Date of the Award and any of the Scheduled Vesting Date, or any portion of any
of these periods), nor shall they be construed as giving you any right to be
reemployed by the Company or a Related Employer following any termination of
Employment.

(b) No Right to Future Awards. This RSU Award, and all other awards of RSUs and
other equity-based awards, are discretionary. This RSU Award does not confer on
you any right or entitlement to receive another award of RSUs, any other
equity-based award or any other award at any time in the future or in respect of
any future period.

 

10



--------------------------------------------------------------------------------

(c) No Effect on Future Employment Compensation. Discover has made this RSU
Award to you in its sole discretion. This RSU Award does not confer on you any
right or entitlement to receive compensation in any specific amount for any
future fiscal year, and does not diminish in any way the Company’s discretion to
determine the amount, if any, of your compensation. In addition, this RSU Award
is not part of your base salary or wages and will not be taken into account in
determining any other Employment-related rights you may have, such as rights to
pension or severance pay, end of service payments, bonuses, long-service awards
or similar payments and in no event shall be considered as compensation for, or
relating in any way to, past services for the Company.

(d) Termination of Employment. In consideration of the grant of the Award, no
claim or entitlement to compensation or damages shall arise from termination of
the Award or diminution in value of the Award or Shares acquired through vesting
of the Award resulting from termination of your employment by the Company (for
any reason whatsoever and whether or not in breach of local labor laws) and you
irrevocably release the Company and the Employer from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by signing this Agreement, you will
be deemed irrevocably to have waived your entitlement to pursue such claim; and
in the event of termination of your employment (whether or not in breach of
local labor laws), your right to receive the Award and vest in the Award under
the Plan, if any, will terminate effective as of the date that you are no longer
actively employed and will not be extended by any notice period mandated under
local law (e.g. active employment would not include a period of “garden leave”
or similar period pursuant to local law); Discover shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your Award.

(e) Language. If you have received this Agreement or any other document related
to the Plan translated into a language other than English and if the translated
version is different that the English version, the English version will control.

(f) Award Terms Control. In the event of any conflict between any terms
applicable to equity awards in any employment agreement, offer letter or other
arrangement that you have entered into with the Company and the terms set forth
in this Award Certificate, the latter shall control. In the event of any
conflict between the terms set forth in this Award Certificate and the terms of
the Plan, the latter shall control.

 

18. Consents.

Your RSU Award is conditioned upon the making of all filings and the receipt of
all consents or authorizations required to comply with, or required to be
obtained under, applicable local law.

In accepting this RSU Award, you consent to the collection, use and transfer, in
electronic or other form, of your personal data by and among, as applicable, the
Company and any other possible recipients for the purpose of implementing,
administering and managing your participation in the Plan, as well as for the
purpose of the Company’s compliance with applicable law, including, without
limitation, Section 953(b) of the Dodd-Frank Wall Street Reform and Consumer
Protection Act. You understand that the recipients of your personal data may be

 

11



--------------------------------------------------------------------------------

located in the U.S. or elsewhere, and the recipients’ country may have different
data privacy laws and protections than your country. You understand that you may
request a list with the names and addresses of any potential recipients of your
personal data, view the personal data, request additional information about the
storage of your personal data, require any necessary amendments to your personal
data or refuse or withdraw your consent by contacting your local human resources
representative, in any case without cost. You understand, however, that refusing
or withdrawing your consent may affect your ability to participate in the Plan.

 

19. Electronic Delivery and Consent to Electronic Participation.

The Company may, in its sole discretion, decide to deliver any documents related
to the RSU Award and participation in the Plan or future RSU Awards by
electronic means. You hereby consent to receive such documents by electronic
delivery and to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company, including the acceptance of RSU Awards and the execution of the RSU
agreements through electronic signature.

 

20. Award Modification.

The Committee reserves the right to modify or amend unilaterally the terms and
conditions of your RSUs, without first asking your consent, or to waive any
terms and conditions that operate in favor of Discover. These amendments may
include (but are not limited to) changes that the Committee considers necessary
or advisable as a result of changes in any, or the adoption of any new, Legal
Requirement. The Committee may not modify your RSUs in a manner that would
materially impair your rights in your RSUs without your consent; provided,
however, that the Committee may, without your consent, amend or modify your RSUs
in any manner that the Committee considers necessary or advisable to comply with
or reflect the application of any Legal Requirement or to ensure that your RSUs
are not subject to United States federal, state or local income tax or any
equivalent taxes in territories outside the United States prior to payment.
Discover will notify you of any amendment of your RSUs that affects your rights.
Any amendment or waiver of a provision of this Award Certificate (other than any
amendment or waiver applicable to all recipients generally), which amendment or
waiver operates in your favor or confers a benefit on you, must be in writing
and signed by the Chief Human Resources Officer to be effective. The Committee
delegated the authority under this RSU Award issued under the Plan (other than
for executive officers of the Company) moving from the U.S., United Kingdom or
China to certain other non-U.S. jurisdictions where the issuance of stock is not
permitted or is administratively cumbersome by either (a) providing for the cash
settlement of the RSU Award, or (b) accelerating the vesting and payment, in
cash or shares, of the RSU Award, in either case of (a) or (b) in his or her
sole discretion and in a manner otherwise consistent with the RSU Award and the
Plan.

 

21. Severability.

In the event the Committee determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state income tax purposes of any portion of your RSU Award, then such
provision will be considered null and void and this Award Certificate will be
construed and enforced as if the provision had not been included in this Award
Certificate as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your RSU Award.

 

12



--------------------------------------------------------------------------------

22. Successors.

This Award Certificate shall be binding upon and inure to the benefit of any
successor or successors of Discover and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award
Certificate or the Plan.

 

23. Governing Law.

This Award Certificate and the related legal relations between you and Discover
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the RSU Award to the
substantive law of another jurisdiction.

 

24. Section 409A.

This Award Certificate and your RSU Award (including all adjustments,
substitutions, dividends, valuations and distributions, and deferrals hereunder)
are intended to be exempt from or comply with Section 409A of the Internal
Revenue Code pursuant to the guidance issued thereunder by the U.S. Internal
Revenue Service in all respects and shall be administered in a manner consistent
with such intent. If an unintentional operational failure occurs with respect to
requirements under Section 409A of the Internal Revenue Code, you or your
beneficiary shall fully cooperate with Discover to correct the failure, to the
extent possible, in accordance with any correction procedure established by the
U.S. Internal Revenue Service. Any reference herein to Section 409A of the
Internal Revenue Code shall be interpreted to refer to any successor section of
the Internal Revenue Code or other guidance issued by the U.S. Internal Revenue
Service, or other agency with jurisdiction, as appropriate. To the extent that
full or partial payment of your RSU Award that constitutes a deferral of
compensation subject to Section 409A of the Internal Revenue Code is made upon a
termination of Employment, a termination of Employment shall be deemed to occur
only if it is a “separation from service” for purposes of Section 409Aof the
Internal Revenue Code, and references in this Award Certificate to
“termination,” “termination of Employment,” or like terms shall mean a
“separation from service.”

 

25. Defined Terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

(a) “Board” means the Board of Directors of Discover.

(b) “Cause” means:

(1) any act or omission which constitutes a material breach of your obligations
to the Company or your failure or refusal to perform satisfactorily any duties
reasonably required of you, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to Disability) within ten (10) business days after written
notification thereof to you by the Company;

 

13



--------------------------------------------------------------------------------

(2) any act or omission by you that constitutes (i) fraud or intentional
misrepresentation, (ii) embezzlement, misappropriation or conversion of assets
of, or business opportunities considered by, the Company or (iii) any other act
which has caused or may reasonably be expected to cause material injury to the
interest or business reputation of the Company; or

(3) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Company is a
member or of any policy of the Company relating to compliance with any of the
foregoing.

(c) “Change in Control” means, except as provided otherwise below, the first to
occur of any of the following events:

(1) except as otherwise provided in clause (3) below, any person (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”), as
such term is modified in Sections 13(d) and 14(d) of the Exchange Act), other
than (i) any employee plan established by the Company or any of its
Subsidiaries, (ii) any group of employees holding shares subject to agreements
relating to the voting of such shares, (iii) the Company or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act),
(iv) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (v) a corporation owned, directly or indirectly, by
stockholders of the Company in substantially the same proportions as their
ownership of the Company, either (x) acquires ownership of stock of the Company
that, together with stock held by such person (not including the stock owned by
such person any stock acquired directly from the Company other than in
connection with the acquisition by the Company of a business), constitutes more
than fifty percent (50%) of the total fair market value of the stock of the
Company (but only if such person did not own more than 50% of the total fair
market value of the stock of the Company prior to the acquisition of additional
stock), or (y) acquires (or has acquired during the twelve-month period ending
on the date of the most recent acquisition by such person) ownership of the
stock of the Company possessing thirty percent (30%) or more of the total voting
power of the stock of the Company (but only if such person did not own 30% or
more of the total voting power of the stock of the Company prior to the
acquisition of additional stock and not including the stock owned by such person
any stock acquired directly from the Company other than in connection with the
acquisition by the Company of a business);

(2) a change in the composition of the Board during any twelve-month period,
such that individuals who, as of the Date of the Award, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a member of the
Board subsequent to the date of Date of the Award whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;

 

14



--------------------------------------------------------------------------------

(3) the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (i) a merger or consolidation which results in the securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into securities of the surviving
entity or any parent thereof), in combination with the ownership of any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, at least fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (ii) a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no person (determined pursuant to
clause (1) above) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing thirty percent (30%) or more of the total voting
power of the stock of the Company (but only if such person did not own 30% or
more of the total voting power of the stock of the Company prior to the
acquisition of additional securities);

(4) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company’s stock, (ii) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, either by the Company or by a person or more
than one person acting as a group, that owns fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(iii) a person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; provided, however, that a Change in
Control pursuant to this clause (4) shall not be deemed to have occurred unless
a person (determined pursuant to clause (1) above) or persons acting as a group
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.

Notwithstanding the foregoing, with respect to a Change in Control of Discover,
no Change in Control shall be deemed to have occurred if there is consummated
any transaction or series of integrated transactions immediately following which
the beneficial holders of the Company’s common stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns substantially all of the assets
of the Company immediately prior to such transaction or series of transactions.

 

15



--------------------------------------------------------------------------------

(d) “Chief Human Resources Officer” means the chief human resources officer of
Discover, any successor chief human resources officer, or any other individual
or committee appointed by the chief executive officer of Discover with the power
and authority of the chief human resources officer.

(e) “Committee” means the Compensation and Leadership Development Committee of
the Board, any successor committee thereto or any other committee of the Board
appointed by the Board with the powers of the Committee under the Plan, or any
subcommittee appointed by such Committee.

(f) “Company” means Discover and all of its Subsidiaries.

(g) “Competitive Activity”means:

(1) becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (i) that are similar
or substantially related to the services that you provided to the Company, or
(ii) that you had direct or indirect managerial or supervisory responsibility
for at the Company, or (iii) that call for the application of the same or
similar specialized knowledge or skills as those utilized by you in your
services for the Company, in each such case, at any time during the year
preceding the termination of your employment with the Company; or

(2) either alone or in concert with others, forming, or acquiring a 5% or
greater equity ownership, voting interest or profit participation in, a
Competitor.

(3) The Committee delegated administrative authority under the Plan to the
Company’s Chief Human Resources Officer to determine, in his or her sole
discretion, whether a current or former employee has engaged in Competitive
Activity in violation of the restrictive covenants under this RSU Award issued
under the Plan.

(h) “Competitor” means any corporation, partnership or other entity that engages
in (or that owns a significant interest in any corporation, partnership or other
entity that engages in) (1) the business of consumer lending, including, without
limitation, credit card issuance or electronic payment services, or (2) any
other business in which you have been involved in or had significant knowledge
of, which has been conducted by the Company at any time during your employment
with the Company. For the avoidance of doubt, a competitor of any entity which
results from a corporate transaction involving the Company that constitutes a
Change in Control shall be considered a Competitor for purposes of this Award
Certificate.

(i) “Chief Risk Officer” means the chief risk officer of Discover, any successor
chief risk officer, or any other individual or committee appointed by the chief
executive officer of Discover with the power and authority of the chief risk
officer.

 

16



--------------------------------------------------------------------------------

(j) “Covered Employee” means an employee who, as of the Date of the Award, has
been identified as a covered employee by Corporate Risk Management.

(k) “Date of the Award” means the date set forth in Appendix A.

(l) “Disability” means a “permanent and total disability,” as defined in
Section 22(e)(3) of the Internal Revenue Code.

(m) “Discover” means Discover Financial Services, a Delaware corporation.

(n) “Employed” and “Employment” refer to employment with the Company and/or
Related Employment.

(o) “Good Reason”means the occurrence of any of the following upon, or within
six (6) months prior to or twenty-four (24) months after the occurrence of a
Change in Control of Discover without your prior written consent:

(1) any material diminution in your assigned duties, responsibilities and/or
authority, including the assignment to you of any duties, responsibilities or
authority inconsistent with the duties, responsibilities and authority assigned
to you, immediately prior to such assignment;

(2) a material diminution in the authority, duties, or responsibilities of the
supervisor to whom you are required to report;

(3) any material reduction in your base compensation; provided, however, that
Company-initiated across-the-board reductions in compensation affecting
substantially all eligible Company employees shall alone not be considered “Good
Reason,” unless the compensation reductions exceed twenty percent (20%) of your
base compensation;

(4) A material diminution of the budget over which you have authority;

(5) The Company’s requiring you to be based at a location that (i) is in excess
of thirty-five (35) miles from the location of your principal job location or
office immediately prior to the Change in Control, or (ii) results in an
increase in your normal daily commuting time by more than ninety (90) minutes,
except for required travel on Company’s business to an extent substantially
consistent with your then present business travel obligations; or

(6) Any other action or inaction that constitutes a material breach by the
Company of any agreement pursuant to which you provide services to the Company.

For purposes of paragraphs (1) through (6) above, the duties, responsibilities
and/or authority assigned to you shall be deemed to be the greatest of those in
effect prior to or after the Change in Control. Unless you become Disabled, your
right to terminate your Employment for Good Reason shall not be affected by your
incapacity due to physical or mental illness. Your

 

17



--------------------------------------------------------------------------------

continued Employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason. Notwithstanding the
foregoing, Good Reason shall not exist unless you give the Company written
notice thereof within 30 days after its occurrence and the Company shall not
have remedied the action within 30 days after such written notice.

(p) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the rules, regulations and guidance thereunder.

(q) “Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement (including
any foreign legal requirements).

(r) “Plan” means the Discover Financial Services Amended and Restated 2014
Omnibus Incentive Plan, as in effect from time to time.

(s) “Related Employment” means your employment with an employer other than the
Company (such employer, herein referred to as a “Related Employer”), provided:
(1) you undertake such employment at the written request or with the written
consent of the Chief Human Resources Officer; (2) immediately prior to
undertaking such employment you were an employee of the Company or were engaged
in Related Employment (as defined herein); and (3) such employment is recognized
by the Company in its discretion as Related Employment; and, provided further
that the Company may (i) determine at any time in its sole discretion that
employment that was recognized by the Company as Related Employment no longer
qualifies as Related Employment, and (ii) condition the designation and benefits
of Related Employment on such terms and conditions as the Company may determine
in its sole discretion. The designation of employment as Related Employment does
not give rise to an employment relationship between you and the Company, or
otherwise modify your and the Company’s respective rights and obligations.

(t) “Scheduled Vesting Date” means the Scheduled Vesting Date set forth in
Appendix A as the context requires.

(u) “Subsidiary” means (i) a corporation or other entity with respect to which
Discover, directly or indirectly, has the power, whether through the ownership
of voting securities, by contract or otherwise, to elect at least a majority of
the members of such corporation’s board of directors or analogous governing
body, or (ii) any other corporation or other entity in which Discover, directly
or indirectly, has an equity or similar interest and which the Committee
designates as a Subsidiary for purposes of the Plan.

(v) “Wrongful Solicitation” occurs upon either of the following events:

(1) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Company employee to leave the Company or become hired or engaged
by another firm; provided, however, that this clause shall apply only to
employees with whom you worked or had professional or business contact, or who
worked in or with your business unit, during any notice period applicable to you
in connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment; or

 

18



--------------------------------------------------------------------------------

(2) while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you solicit or entice away or in any manner attempt to persuade
any client or customer, or prospective client or customer, of the Company (i) to
discontinue or diminish his, her or its relationship or prospective relationship
with the Company or (ii) to otherwise provide his, her or its business to any
person, corporation, partnership or other business entity which engages in any
line of business in which the Company is engaged (other than the Company);
provided, however, that this clause shall apply only to clients or customers, or
prospective clients or customers, that you worked for on an actual or
prospective project or assignment during any notice period applicable to you in
connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment.

(3) The Committee delegated administrative authority under the Plan to the
Company’s Chief Human Resources Officer to determine, in his or her sole
discretion, whether a current or former employee has engaged in Wrongful
Solicitation in violation of the restrictive covenants under this RSU Award
issued under the Plan.

IN WITNESS WHEREOF, Discover has duly executed and delivered this Award
Certificate as of the Date of the Award.

 

DISCOVER FINANCIAL SERVICES  

 

By: Doug Rose Senior Vice President, Chief HR Officer

 

19



--------------------------------------------------------------------------------

APPENDIX A

Summary of Award

 

Date of Award:    December 17, 2015                                             
Vesting Schedule:    Scheduled Vesting Date    Vesting Amount                  
   December 17, 2020    100%      

 

20



--------------------------------------------------------------------------------

APPENDIX B

Designation of Beneficiary(ies) Under

Discover Equity Compensation Plans

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any Discover equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:

 

   

Beneficiary(ies) Name

      

Relationship

      

Percentage

(1) 

                 

(2) 

                 

(3) 

                 

(4) 

                 

Address(es) of Beneficiary(ies):

 

(1)         

(2)

        

(3)

        

(4)

                                Name:   (please print)       Date              
                  Signature         

Please sign and return this form to the Human Resources Department, Discover
Financial Services, 2500 Lake Cook Road, Riverwoods, IL 60015.

 

 

21